                                                                           JS-6
 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   BENJAMIN JAMES GREENSPON,                  Case No. 2:18-01959 CJC (ADS)

11                              Petitioner,

12                              v.              JUDGMENT

13   ROSEMARY NDOH, Warden,

14                              Respondent.

15

16         Pursuant to the Court’s Order Accepting Final Report and Recommendation of

17   United States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned

18   case is dismissed with prejudice.

19

20   DATED: February 21, 2019                 ______________________________
                                              HONORABLE CORMAC J. CARNEY
21                                            United States District Judge

22

23

24
